Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “data acquiring unit”, “file generating unit”, and “display generating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The data acquiring unit is identified as the structure for acquiring content including a plurality of component streams, but it is not sufficient to perform that function. The file generating unit is identified as the structure for generating content random access point information indicating random access points of the content on a basis of random access points of the component streams of the content acquired by the data acquiring unit but it is not sufficient to perform that function. The file processing unit is identified as the structure that acquires RAP information, but it is not sufficient to perform that function.
The display information generating unit is identified as the structure that reproduces the content from a random access point of each of the component streams specified by the file processing unit but it is not sufficient to perform that function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyama (2019/0251743).

As for claims 1 and 13, Koyama discloses an information processing apparatus comprising: 
a data acquiring unit that acquires a content (three-dimensional data) including a plurality of component streams (second processing unit (SPC) or third processing unit (GOS); [0229], [0267], [0271], [0272]); and 
a file generating unit that generates content random access point (meta-information) information indicating random access points of the content (three-dimensional data) on a basis of random access points of the component streams (second processing unit (SPC) or third processing unit (GOS)) of the content acquired by the data acquiring unit ([0276], [0286], [0291]).  

As for claim 2, Koyama discloses wherein the file generating unit generates a content file in which the content RAP information is stored in a metadata area of the file ([0276], [0286], [0291]).  

As for claim 14, Koyama discloses a reproduction processing apparatus comprising: 
a file acquiring unit that receives information of a content including a plurality of component streams ([0229], [0267], [0271], [0272]); 
a file processing unit that acquires content RAP information indicating a random access point of the content from the information of the content that has been received by the file acquiring unit and specifies a random access point of each of the component streams from the content RAP information ([0276], [0286], [0291]); and 
a display information generating unit that reproduces the content from a random access point of each of the component streams specified by the file processing unit ([0253], [0272], [0286], [0294], [0300]).  

As for claim 15, Koyama discloses a reproduction processing method for causing a computer to execute processes comprising the steps of: 
receiving information of a content including a plurality of component streams ([0229], [0267], [0271], [0272]); 
acquiring content RAP information indicating a random access point of the content from the information of the content; specifying a random access point of each of the component streams on a basis of the content RAP information that has been acquired ([0276], [0286], [0291]); and7Docket No. 12349US02Preliminary Amendment 
reproducing the content from a random access point of each of the component streams that has been specified ([0253], [0272], [0286], [0294], [0300]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ando (2003/0206586).

As for claim 3, Koyama discloses wherein the content is video codec based point cloud compression (V-PCC) content ([0004]). However, Koyama fails to disclose the content file is an ISOBMFF-compliant file.  
In an analogous art, Ando discloses the content file is an ISOBMFF-compliant file ([0014], [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyama’s invention to include the abovementioned limitation, as taught by Ando, for the advantage of using a flexible, extensible format that facilitates interchange, management, editing and presentation of the media.

As for claim 4, Ando discloses wherein the component streams are encoded so that composition time stamps (CTSs) at random access points of every component stream are same, and the file generating unit further stores, as the content RAP information, information regarding the random access points having same decoding time stamps (DTSs) at the random access points of the respective component streams ([0074], [0079]).  

As for claim 5, Ando discloses further comprising: an encoding unit that generates the component streams by encoding so that, in all of the component streams, each of the random access points have a same DTS, wherein the file generating unit further stores, as the content RAP information, identification information indicating that the CTSs at the random access points of the respective component streams are same and that the DTSs at the random access points of the respective component streams are also same ([0074], [0079]).  

As for claim 6, Koyama discloses the content RAP information is stored as random access point information of a metadata component stream ([0276], [0286], [0291]).  

As for claim 7, Koyama discloses wherein the content includes a plurality of component streams that is included in a point cloud frame as the component streams, and in a case where DTSs of samples of the respective component streams included in the point cloud frame match, the file generating unit generates the content RAP information indicating that a first position, at which the component streams that have been encoded all have a random access point, is a random access point of the content and stores the content RAP information that has been generated in a new BOX that is added to the content file ([0276], [0286], [0291]).  

As for claim 8, Koyama discloses wherein the file generating unit generates the content RAP information indicating that a second position, at which a part of each of the component streams that have been encoded is not a random access point, is also a random access point of the content in addition to the first position and stores the content RAP information that has been generated in the new BOX ([0276], [0286], [0291]).  

As for claim 9, Koyama discloses wherein the file generating unit stores, in the new BOX, information indicating a decoding start position for decoding the component stream in which a sample at the second position is not the random access point ([0227], [0253], [0262]).  

As for claim 10, Koyama discloses wherein the file generating unit generates the content RAP information by storing, in the new BOX, information indicating a position of a sample that is a random access point of the content among samples of each of the component streams in a case where DTSs of samples of the respective component streams after encoding do not match ([0276], [0286], [0291]).  

As for claim 11, Koyama discloses the file generating unit generates the content RAP information by storing, in the new BOX, a total 6Docket No. 12349US02Preliminary Amendmentnumber of samples of each of the component streams used for decoding the random access points of the content ([0276], [0286], [0291]).  

As for claim 12, Koyama discloses wherein the file generating unit stores, in the new BOX, a flag indicating whether or not a point cloud can be created without decoding the component stream in which a sample at the second position is not the random access point ([0355], [0364]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421